DETAILED ACTION
1.	This office action is in response to application 16/669,705 filed on 10/31/2019. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed inventio3. to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0034295 (hereinafter Bourgeois) in view of US 2019/0149,440 (hereinafter Rantzau)

	As for claim 1 Bourgeois discloses: generating, by one or more hardware processors (See paragraph 0112), a plurality of data snapshots of a target set of files stored on a filesystem of a 

	
As for claim 2 the rejection of claim 1 is incorporated and further Rantzau discloses: wherein the periodically classifying each file in the target set of files to one of the plurality of fileset classes based on the set of file ranks for the target set of files comprises determining the set of file ranks for the target set of files by ranking each file in the target set of files based on a set of ranking factors, the set of ranking factors comprising a frequency of file data change based on one or more incremental data snapshots from the plurality of data snapshots (See paragraphs 0090-0094 note the system determines rank based on frequency and time).

	As for claim 3 the rejection of claim 2 is incorporated and further Rantzau discloses: wherein the periodically classifying each file in the target set of files to one of the plurality of fileset classes based on the set of file ranks for the target set of files further comprises:
associating each individual file in the target set of files to a given fileset class from a plurality of fileset classes based on a respective file rank from the set of file ranks for the individual file and based on a given range of ranks associated with the given fileset class, each fileset class of the plurality of fileset classes being associated with a different range of ranks (See paragraphs 0066-0069 note the range is the time period in which the characteristic is ranked, each time period represents a range in which items are ranked).
	
As for claim 4 the rejection of claim 2 is incorporated and further Rantzau discloses: wherein the set of ranking factors comprises an association of a given file with a software application (See paragraphs 0014 and 0033 note the system will infer information based on the software application running).

	As for claim 5 the rejection of claim 1 is incorporated and further Bourgeois discloses: wherein the at least changed data comprises at least one of a set of changed data blocks of the individual file or changed file metadata of the individual file (See paragraphs 0038-0044 note the meta-level rules used the metadata to determine which files have been changed).

	As for claim 6 the rejection of claim 1 is incorporated and further Bourgeois discloses: wherein the obtaining, from the remote computing device, the metadata for the individual file comprises: obtaining, from a remote agent installed on the remote computing device, the metadata for the individual file (See paragraphs 0049 and 0266 note there is a server agent).

	
	As for claim 8 the rejection of claim 1 is incorporated and further Rantzau discloses: wherein the obtaining, from the remote computing device, the at least changed data for the individual file comprises: obtaining, from a remote agent installed on the remote computing device, the at least changed data for the individual file (See paragraph 0045 note the data information can all be stored and accessed remotely).

	

	As for claim 11 the rejection of claim 1 is incorporated and further Bourgeois discloses: wherein the causing periodic generation of the incremental data snapshot for the given subset of files further comprises: adjusting policy data that determines periodic generation of the incremental data snapshot for the given subset of files (See paragraphs 0033-0040 note the retention policies can be adjusted).

	As for claim 12 the rejection of claim 1 is incorporated and further Bourgeois discloses: wherein each file in the target set of files is initially associated with a same fileset class from the plurality of fileset classes (See paragraphs 0016 and 0038-0044 note the user can define rules for classification and initially all the files are part of the same classification).

	Claims 13-16, 18 and 19 are system claims substantially corresponding to the method of claims 1-6 and 8, 11 and 12 and are thus rejected for the same reasons as set forth in the rejection of claims 1-6 and 8, 11 and 12.

	Claim 20 is a non-transitory computer readable system claims substantially corresponding to the method of claim 1 and are thus rejected for the same reasons as set forth in the rejection of claim 1.


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois as applied to claims 1 and 13  above, and further in view of US 2013/0191,350 (hereinafter Esaka)

As for claims 7 and 17 the rejection of claims 1 and 13 are incorporated respectively and further Eska discloses: wherein the obtaining, from the remote computing device, the metadata for the individual file comprises: sending a set of instructions to the remote computing device that causes the remote computing device to perform a stat() system call with respect to the individual file (See paragraphs 0097-0100 note the system uses the stat system call to retrieve information from the remote device). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Rantzau and Esaka into the system of Bourgeois. The modification would have been obvious because the three references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Esaka and Rantzau’s teaching would enable users of the Bourgeois system to have more efficient processing.


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois as applied to claims 1 above, and further in view of US 20040003132 (hereinafter Stanley)

As for claim 9 the rejection of claim 8 is incorporated and further Stanley discloses: wherein the software application is associated with a significance rank (See paragraph 0298 note the system uses automatic or user-defined input to calculate the significance ranking of a software application). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Rantzau and Stanley into the system of Bourgeois. The modification would have been obvious because the three references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Stanley and Rantzau’s teaching would enable users of the Bourgeois system to have more efficient processing.


As for claim 10 the rejection of claim 9 is incorporated and further Stanley discloses: wherein the significance rank is user-defined (See paragraph 0298 note the system uses automatic or user-defined input to calculate the significance ranking of a software application). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Rantzau and Stanley into the system of Bourgeois. The modification would have been obvious because the three references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Stanley and Rantzau’s teaching would enable users of the Bourgeois system to have more efficient processing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1.	US 2020/0287924 Zhang et al. discloses periodically classifying devices within a system based on system snapshots.

	2.	US 2004/0260678 Verbowski et al. discloses periodic snapshots to facilitate identifying modified information from previous snapshots.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 20, 2021